NUMBER 13-18-00477-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ODMAE PERRON AND DAVID
ALBERT PERRON,                                                              Appellants,

                                             v.

COX TANK CONSTRUCTION,                                                      Appellee.


                     On appeal from the 36th District Court
                          of Live Oak County, Texas.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                          Order Per Curiam

       Appellants’ counsel, Gregory T. Perkes, has filed an unopposed motion to

withdraw as counsel. We grant said motion. Pursuant to Rule 6.5(c) of the Texas Rules

of Appellate Procedure, counsel is directed to notify appellants, in writing, of any

previously undisclosed deadlines and file a copy of that notice with the Clerk of this Court.
      Appellants are directed to notify the Court promptly if they retain new counsel on

appeal by filing a notice including that attorney’s name, mailing address, email address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6.

      It is so ORDERED.

                                                                    PER CURIAM

Delivered and filed the
5th day of March, 2019.




                                           2